Exhibit 10.5

CACI Separation & Severance Agreement and General Release

To: Stephen L. Waechter

Pursuant to our discussions concerning the terms of your separation, and in
consideration of the mutual promises and understandings set forth below, this
Separation & Severance Agreement and General Release (“Agreement”) sets forth
the understandings and agreement between you and CACI, INC-FEDERAL (a CACI
International Inc. subsidiary - hereinafter “CACI” or “Company”) concerning the
terms of your separation from CACI employment.

 

1. As set forth in your letter attached to this Agreement (and incorporated
herein), you have tendered, and CACI has agreed to accept, your retirement
effective January 9, 2007. This date shall be deemed your separation date for
all purposes and for all benefit plans, including without limitation the 401(k)
plan and the Executive Retirement Plan. The last day worked for which you will
receive compensation is January 15, 2007, and you will be entitled to charge
against unused vacation hours or floating holidays for the period from
January 10, 2007 to January 15, 2007. If after January 15, 2007, you perform any
consulting work on behalf of the Company, you will be paid at a rate of $750 for
each day during which you work fewer than four hours and $1,500 for each day
during which you work four or more hours.

 

2. You agree to (i) use your best efforts to complete documentation associated
with your separation, including final timecard, checkout sheet, final expense
reports, instructions on disposition of your SMART Plan and/or other retirement
plan balances, and any other reasonable and customary paperwork, by February 28,
2007; (ii) submit final expense reports, if any, to CACI for processing no later
than February 28, 2007; and (iii) return your office keys, pass key and parking
pass to CACI. CACI shall reimburse you for any expenses incurred by you in your
capacity as an employee of CACI.

 

3. CACI shall pay to you severance equal to twelve months of base salary at the
pre-tax rate you were earning at a monthly rate of $26,060 with such payment to
be made in accordance with the provisions of Paragraph 6 of your Severance
Compensation Agreement dated September 1, 1999, subject to withholding of
applicable payroll taxes and any other deductions that you previously
authorized.

 

4. Notwithstanding paragraph 1, CACI agrees to continue your Executive FLEX Plan
group health coverage and executive supplement through January 31, 2007 on the
same terms and conditions as if you were still employed, subject to any changes
in the Plan. Your executive supplement will be limited to those services
provided on or before January 9, 2007. After January 31, 2007, you will be
eligible to continue coverage in the employee group health plan pursuant to
COBRA for an additional eighteen (18) months by paying one hundred percent
(100%) of the premium rate in effect at the time of your eligibility plus a two
percent (2%) administrative fee, subject to the provisions of COBRA which will
be explained to you during the conversion process conducted for all separating
employees.

 

5. CACI shall pay to you the cash value of any residual vacation that has been
accrued but not used through January 15, 2007.

 

Privileged and Confidential   1   



--------------------------------------------------------------------------------

CACI also shall provide you a sum equal to the amount (plus simple interest
defined as the short term Applicable Federal Rate compounded monthly in effect
for January 2007, to begin accruing on August 16, 2004 for the FY 2004 deferral
and on August 18, 2006 for the FY 2006 deferral and continuing to accrue until
payment) of your annual bonus that you directed toward the purchase of
restricted stock units under the Management Stock Purchase Plan.

In addition, CACI shall contribute into your Executive Retirement Plan account
the Company match for 2006 not yet credited, in the amount of $14,200.

 

6. You will not be eligible to be paid any incentive compensation beyond
January 9, 2007, with the exception of the following: you shall receive
(a) $16,800 in lieu of any quarterly bonus attributable to the quarter ending
December 31, 2006; and (b) $300,000 in lieu of all other incentive compensation.

 

7. Stock option shares exercisable as of January 9, 2007 may be exercised by
contacting the CACI Stock Option Administrator within 60 days of the foregoing
date. Vested options not exercised within 60 days of the foregoing date shall
forfeit and be cancelled, as will any options that are scheduled to become
exercisable after the foregoing date.

 

8. In consideration of the payments, promises, and understandings described
above, you, your representatives, successors, and assigns do hereby completely
release and forever discharge CACI, its shareholders, officers, parent,
subsidiary and affiliated companies and all of their representatives, agents,
directors, employees, attorneys, successors and assigns (hereinafter
“Releasees”) from all claims, rights, demands, actions, obligations, and causes
of action of any and every kind, nature and character, known or unknown, which
you may now have, or have ever had, against them arising from or in any way
connected with the employment relationship between CACI and you, and any actions
during such relationship, and/or the termination thereof, including, but not
limited to, all “wrongful discharge” claims; all claims related to any contract
of employment, express or implied; any covenant of good faith and fair dealing,
express or implied; any tort of any nature; any federal, state, or municipal
statute or ordinance; and any claims under Section 806 of the Sarbanes-Oxley Act
of 2002, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Employee Retirement and Income Security Act, the Americans With
Disabilities Act, and any other laws or regulations relating to wages, benefits
and employment discrimination, and any and all claims for attorneys’ fees and
costs.

 

9. CACI, its shareholders, officers, parent, subsidiary and affiliated companies
and all of its representatives, agents, directors, employees, successors and
assigns do hereby completely release and forever discharge you, your
representatives, successors, and assigns from all claims, rights, demands,
actions, obligations, and causes of action of any and every kind, nature and
character, known or unknown, which they may now have, or have ever had, against
you arising from or in any way connected with the employment relationship
between you and CACI, and any actions during that relationship.

 

10.

To the extent permitted by law, you agree and covenant that neither you, nor any
person, organization or other entity on your behalf, will file, charge, claim,
sue or cause or permit

 

Privileged and Confidential   2   



--------------------------------------------------------------------------------

 

to be filed, charged or claimed, any civil action, suit, arbitration or legal
proceeding for personal relief (including any action for damages, injunctive,
declaratory, monetary or other relief) against the Releasees involving any
matter covered by the general release contained in Paragraph 8 of this
Agreement. You agree that a breach of the promises contained in this Paragraph
will result in irreparable harm to CACI that cannot be satisfied through payment
of monetary damages, and that CACI shall be entitled to obtain immediate
injunctive relief from a court of competent jurisdiction to prevent you from
pursuing any such claim or action. You further agree that should you breach this
Paragraph you shall be liable to the Company for its attorneys’ fees and costs
incurred in the enforcement of this Paragraph. You further agree that if any
person, organization, or other entity should bring a claim against the Releasees
involving any such matter, you will not accept any personal relief in such
action.

 

11. CACI agrees and covenants that neither CACI nor any person, organization or
other entity on its behalf, will file, charge, claim, sue or cause or permit to
be filed, charged or claimed, any civil action, suit, arbitration or other legal
proceeding for personal relief (including any action for damages, injunctive,
declaratory, monetary or other relief) against you or your Releasees involving
any matter that falls within the scope of Paragraph 9 above. CACI agrees that a
breach of the promises contained in this Paragraph will result in irreparable
harm to you that cannot be satisfied through payment of monetary damages, and
that you shall be entitled to obtain immediate injunctive relief from a court of
competent jurisdiction to prevent CACI from pursuing any such claim or action.
CACI further agrees that should CACI breach this Paragraph CACI shall be liable
to you for your attorney’s fees and costs incurred in the enforcement of this
Paragraph. CACI further agrees that if any person, organization, or other entity
should bring a claim against you and your Releasees involving any such matter,
CACI will not accept any personal relief in such action.

 

12. Except as specifically authorized, you will not disclose, publish, use, or
permit anyone else to disclose, publish, or use any proprietary or confidential
information or trade secrets of CACI, or of CACI’s clients, business partners,
or subcontractors, at any time after your employment with CACI. In the event you
are not certain whether a given category or piece of information is considered
to be proprietary and confidential to CACI, its clients, business partners or
subcontractors, you shall deem such information to be proprietary and
confidential and treat it in accordance with the restrictions of this Paragraph.
This obligation shall continue so long as such information remains legally
protectable as to persons receiving it in a confidential relationship. You will
also return to CACI any proprietary or confidential material you possess at the
end of your employment.

 

13.

You agree that both the existence of this Agreement and the terms and conditions
of this Agreement are strictly confidential. You further agree that in
consideration of the payments to be made to you by CACI pursuant to this
Agreement you will refrain from disparaging, commenting on, offering opinions
about, or otherwise discussing CACI, its business, its directors, officers,
employees, subsidiaries, parents, managing member, affiliates or related
business entities, and the circumstances of and/or leading to your separation,
provided, however, that you may make statements regarding your general
responsibilities and period of employment at CACI. For purposes of this
Agreement, the term ‘disparage’ includes

 

Privileged and Confidential   3   



--------------------------------------------------------------------------------

 

without limitation, comments or statements to the press or to any individual or
to any entity which comments or statements would adversely affect in any manner
the business reputation of CACI (or any of its directors, officers, employees,
subsidiaries, parents, managing member, affiliates or related business
entities). You agree that should CACI establish after a hearing conducted before
a court or arbitrator that you committed any breach of the promises contained in
this Paragraph, CACI shall be entitled to full recovery of the payments made to
you pursuant to Paragraphs 3 and 6 of this Agreement, in addition to any other
damages allowed by law. CACI agrees to keep the terms of this Agreement
confidential, limited to those with a need to know and within the parameters set
forth below. CACI agrees to refrain from disparaging, defaming, or otherwise
making negative comments about you.

 

14. Pursuant to the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, all cash payments to be made to you under Paragraph 3 of this
Agreement shall be paid in a single lump sum on July 9, 2007. All other cash
payments made to you under this Agreement shall be paid in a lump sum no later
than February 28, 2007. You agree that, in the event any taxing authority
determines that the monies payable to you may be taxable, you are solely
responsible for the payment of all such taxes and penalties assessed against
you, except for legally mandated employer contributions, and that CACI has no
duty to defend you against any such tax claim, penalty or assessment. You agree
to cooperate in the defense of any such claim brought against CACI. CACI agrees
to cooperate in defense of any such claim brought against you.

 

15. You acknowledge that you have been given an opportunity and encouraged by
CACI to review this Agreement with an attorney prior to signing it. You have
until January 23, 2007 to accept and return a signed original or fax of this
agreement to counsel for CACI at the fax number designated.

 

16. In the event any controversy or dispute in connection with the validity,
construction, application, enforcement or breach of this Agreement, it shall be
settled first by submission to the American Arbitration Association (“AAA”) for
non-binding mediation. In the event mediation fails to resolve the matter within
forty-five (45) days after submission to the AAA, either party may resort to
litigation in any court of competent jurisdiction. The party that prevails in
such litigation will be entitled to an award of all costs, fees and expenses,
including attorneys’ fees, to be paid by the non-prevailing party.

 

17.

You agree to cooperate, to the extent consistent with your other professional
obligations, with CACI and with legal counsel representing CACI (“CACI Counsel”)
in connection with any legal matters relating to CACI in which CACI determines
that you are a relevant witness. Your cooperation will include meeting with CACI
Counsel, providing CACI Counsel with requested information and documentation in
your possession and control, consenting to depositions and interviews, and
appearing as a witness on behalf of CACI in any private or government lawsuit in
which CACI is a party (at CACI’s expense for reasonable, pre-approved,
out-of-pocket travel and lodging costs), or any government investigation, formal
or informal, in which CACI is a target, subject, or called upon to be
interviewed or examined under oath as a third party. You will be compensated for
such cooperation at the rates specified in Paragraph 1 above. You agree that you
will not,

 

Privileged and Confidential   4   



--------------------------------------------------------------------------------

 

without CACI’s consent, voluntarily assist or cooperate in any way with any
party or attorney in any private lawsuit in which CACI is a party. You further
agree that you will not voluntarily participate in any such action, and that you
will not solicit, encourage, or do anything to induce any party to bring such an
action. You further agree to provide CACI, within three (3) business days,
written notice if any party or attorney not affiliated with CACI attempts to
contact you in connection with any such action.

Except as otherwise provided in this Agreement, you are entitled to appoint your
own counsel at your own expense to represent you in connection with any legal
matters covered by this Paragraph of this Agreement. The selection by you of
your own counsel shall in no way detract from or interfere with any of the
obligations to cooperate with CACI that you have agreed to herein.

In accordance with the Company’s By-laws (as in force on January 9, 2007), the
Company shall indemnify you and hold you harmless against all expense, liability
and loss (including reasonable attorneys’ fees as determined by reference to the
Laffey matrix, litigation costs, judgment, fines, and, if approved by the Board
of Directors, amounts paid or to be paid in settlement) reasonably incurred by
you in connection with any actual or threatened action, lawsuit, or other legal
proceeding, whether civil, criminal, investigative, or administrative, relating
to actions taken by you in your capacity as an officer, employee, agent, and/or
representative of CACI. In accordance with established practice, in the absence
of a conflict of interest you agree to be represented by the same counsel
selected by CACI to represent its interests in the matter to which you have been
named as a party or as a witness. In the event of a dispute with respect to the
existence of a conflict, you and CACI agree to be bound by the advice of the Bar
Counsel for the Commonwealth of Virginia as to the existence of a conflict of
interest as between you and CACI that would entitle you to separate
representation. Should such a conflict of interest exist, CACI shall pay
reasonable fees and expenses (as determined by reference to the Laffey matrix)
incurred on your behalf by attorneys selected and retained by you in your
absolute discretion.

 

18. Unless specifically modified herein, the terms and conditions of your
Employment Agreement dated March 19, 1999, and the Severance Compensation
Agreement dated September 1, 1999, shall remain in full force and effect after
the effective date of this Agreement. This Agreement together with the foregoing
agreements shall constitute the entire understanding of the parties on the
subjects covered. In the event that any provisions included in the three
agreements are inconsistent, the provision in the later agreement shall govern.
You expressly warrant that you have read and fully understand this Agreement;
that you have had the opportunity to have the terms of this Agreement fully
explained to you; that you are not executing this Agreement in reliance on any
promise, representation or inducement other than those contained herein; and
that you are executing this Agreement voluntarily, free of any duress or
coercion.

 

Privileged and Confidential   5   



--------------------------------------------------------------------------------

19. This Agreement shall be construed and governed by the laws of the
Commonwealth of Virginia, without regard to its conflict of law principles. The
parties hereto further agree that if, for any reason, any provision herein is
determined by an arbitrator or a court of competent jurisdiction to be
unenforceable, the remainder of this Agreement shall nonetheless remain binding
and in effect.

 

Agreed to and accepted:        

/s/

   

1/23/07

Stephen L. Waechter     Date Agreed to on behalf of CACI:    

/s/

   

1/23/07

Arnold D. Morse     Date Chief Legal Officer    

 

Privileged and Confidential   6   